Citation Nr: 9924253	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-03 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
June 1961.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was remanded by the Board in July 1998; 
it was returned to the Board in July 1999. 

The Board initially notes that in 1974 the veteran designated 
the Disabled American Veterans to represent him; however, in 
a September 1997 statement, Charles W. Nichols, Attorney at 
Law, informed the RO that he was the attorney for the 
veteran, and indicated that he would be assisting the veteran 
with his claim for an increased rating for low back 
disability.  He did not specifically indicate that the 
veteran has authorized this representation.  Thereafter, the 
RO continued to recognize the Disabled American Veterans as 
the veteran's representative.  The Board points out that the 
case was remanded in July 1998 in order to obtain 
clarification of the veteran's desires concerning 
representation.  Pursuant to the Board's remand, the RO 
requested the veteran to provide such clarification and 
provided him with a VA Form 22a, "Appointment of Attorney or 
Agent as Claimant's Representative."  The veteran, in March 
1999 (his only correspondence following the Board's remand), 
did not address the issue of representation.  The Board notes 
that no subsequent correspondence has been received from Mr. 
Nichols, the veteran has not executed a VA Form 22a in favor 
of Mr. Nichols, the veteran has not otherwise referenced Mr. 
Nichols at all during the pendency of his claim, and written 
argument in support of the veteran's appeal was submitted by 
the Disabled American Veterans in January and March 1998, and 
in July and August 1999.  Accordingly, the Board concludes 
that the Disabled American Veterans continues to be the 
veteran's designated representative.
 
The Board further notes that it appears from the veteran's 
March 1999 statement that he is seeking service connection 
for pulmonary and cardiac disabilities and service connection 
or benefits under 38 U.S.C.A. § 1151 for hepatitis B.  These 
matters have not been addressed by the RO.  Therefore, they 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected low back disability is 
productive of pronounced intervertebral disc syndrome with 
little intermittent relief, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.


CONCLUSION OF LAW

The veteran's low back disability warrants a 60 percent 
evaluation.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the veteran apparently 
underwent examination, including Magnetic Resonance Imaging 
(MRI), electromyography (EMG) and nerve conduction studies, 
at the Mayo Clinic in August 1995.  While records from the 
Mayo Clinic have not been obtained, the Board points out that 
the veteran was subsequently afforded several VA examinations 
which included MRI and EMG studies.  In any event, since, as 
discussed below, the veteran is currently assigned the 
maximum schedular rating for low back disability, the Board 
concludes that any additional records from the Mayo Clinic 
would be cumulative of evidence already on file.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected low back disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's 
service ended in June 1961.  In September 1961 the veteran 
was granted service connection for low back disability, 
evaluated as 10 percent disabling.  This evaluation was 
increased to 20 percent disabling in August 1965.  In January 
1996 the evaluation assigned the veteran's disability was 
increased to 40 percent disabling, effective September 28, 
1995, but was thereafter further increased to 60 percent 
disabling in December 1997, effective September 28, 1995.  
The 60 percent evaluation has remained in effect since that 
time.

Of record is the report of an October 1995 VA examination.  
The examiner recorded that the veteran complained of constant 
pain in the left lower extremity and foot, as well as 
inguinal numbness.  The veteran also reported some urinary 
dribbling, but denied any fecal incontinence.  The veteran 
indicated that his low back disability had limited his 
activities.  Physical examination disclosed the presence of 
considerable lower extremity atrophy, particularly of the 
left leg and foot.  The veteran was unable to flex the toes 
of his left foot with the exception of the great toe.  The 
veteran exhibited full range of lumbar spine motion, with 
forward flexion to 90 degrees, backward extension to 180 
degrees, lateral flexion to 35 degrees, bilaterally, and 
rotation to 60 degrees, bilaterally.  Heel and toe walking 
were within normal limits.  

X-ray studies of the lumbosacral spine showed narrowed 
vertebral interspace at L5-S1, possibly representing 
degenerative disc disease.  An MRI study of the lumbar spine 
confirmed the presence of degenerative disk disease at L4-5, 
as well as postoperative residuals at the L5-S1 level, 
deformity of the thecal sac, and generalized mild 
spondylosis; no current disk protrusion was evident.  EMG 
studies disclosed findings consistent with a proximal left 
tibial neuropathy, and possibly left sciatic neuropathy; no 
evidence of left lumbosacral radiculopathy was present.  The 
veteran was diagnosed with remote herniated nucleus pulposus 
with subsequent laminectomy, still considerably symptomatic, 
as well as with left tibial and sciatic neuropathy and mild 
degenerative disc disease at L4-L5.  

On file are VA treatment records for October 1995 to April 
1997 which document complaints of lower back pain and 
tightness and left leg weakness exacerbated by activity.  The 
veteran also complained of numbness and occasional cramps in 
his left foot.  He denied any bowel or bladder symptoms but 
reported difficulty with traversing stairs or walking or 
sitting for prolonged periods.  Physical examinations 
disclosed a normal gait and normal deep tendon reflexes.  
Range of lumbar spine motion testing showed decreased motion 
in all planes with evidence of mild spasms.  Examinations of 
the lower extremities showed normal strength without gross 
sensory deficits.  The veteran exhibited tight hamstrings but 
was able to walk on his heels and toes without difficulty.  A 
December 1996 EMG study was consistent with the presence of 
chronic and acute L5-S1 radiculopathy on the left side and 
the veteran's examiners concluded that clinical examination 
was also suggestive of L5-S1 radiculopathy.  The veteran was 
diagnosed with low back pain and L5-S1 radiculopathy. 

The veteran was afforded a VA examination in March 1997, at 
which time he complained of severe left lower back and 
extremity pain.  He also reported weakness of the left lower 
extremity with some difficulty walking, aggravated by heavy 
lifting.  Physical examination disclosed the presence of left 
calf muscle atrophy with hammertoes and flexion deficit of 
the left toes.  The veteran also exhibited saddle 
paresthesias in the perirectal area with diminished sensation 
to pinprick.  Range of motion testing disclosed forward 
flexion to 45 degrees, backward extension to 20 degrees, 
lateral flexion to 30 degrees, bilaterally, and rotation to 
30 degrees, bilaterally.  X-ray studies of the lumbosacral 
spine showed mild degenerative arthritis and the veteran was 
diagnosed with lumbar disk surgically corrected with sequelae 
suggestive of spinal arthrosis. 

On file is a July 1997 statement by J. Michael Smith, M.D.  
Dr. Smith reported that the veteran had presented with 
complaints of constant lower back and extremity pain, as well 
as foot and calf cramping and thigh tightness.  The veteran 
also reported numbness in his left perianal area.  According 
to Dr. Smith, physical examination showed the presence of low 
back tenderness as well as significant atrophy of the left 
calf.  Range of lumbar spine motion testing showed a 40 
degree loss of anterior flexion and a 20 degree loss of 
extension.  There was a 20 degree loss of both lateral 
flexion and rotation, bilaterally.  The veteran exhibited 
full motor strength with no sensory deficit.  Deep tendon 
reflexes were 1+ at the patellar level bilaterally, 1+ at the 
Achilles level on the right, and absent at the Achilles level 
on the left.  Dr. Smith concluded that the veteran had 
persistent symptoms of leg radiculopathy.

The veteran was afforded another VA examination in September 
1997, at which time he reported that his lower back and 
extremity pain worsened with activity.  Physical examination 
disclosed the absence of any postural abnormality or fixed 
deformity of the spine.  Mild tenderness to palpation of the 
spine was evident, but the musculature of the back was within 
normal limits.  However, there was muscular atrophy of the 
left calf, as well as mild weakness of plantar flexion and 
dorsiflexion on the left.  The examiner reported the absence 
of ankle reflexes, and decreased vibration sense and 
sensation of the left calf and foot.  Range of lumbar spine 
motion testing disclosed forward flexion to 35 degrees, 
backward extension to 20 degrees, left lateral flexion to 10 
degrees, right lateral flexion to 20 degrees, rotation to the 
left to 20 degrees and rotation to the right to 30 degrees; 
the examiner reported the presence of moderate lower back 
pain on testing.  The examiner diagnosed the veteran with L5-
S1 radiculopathy and concluded that the veteran's condition 
caused moderate to severe disability with impairment of his 
normal work routine.

The RO has rated the veteran's low back disability as 60 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under that code, a maximum 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
little intermittent relief, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

In the instant case, it is clear that the veteran's low back 
disability is manifested by pronounced intervertebral disc 
syndrome.  X-ray and MRI studies have disclosed the presence 
of degenerative disk disease and the veteran's treating and 
examining physicians, based on clinical findings as well as 
the results of diagnostic studies, have diagnosed the veteran 
with lumbar radiculopathy affecting his left lower extremity.  
The currently assigned evaluation of 60 percent is based upon 
pronounced intervertebral disc syndrome and is the maximum 
evaluation possible under Diagnostic Code 5293.

The Board has also considered whether there is any other 
schedular basis for assigning a higher evaluation.  In this 
regard, the Board notes that an 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  With 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 10 percent evaluation if it is mild, a 20 percent 
evaluation if it is moderate, a 40 percent evaluation if it 
is moderately severe or a 60 percent evaluation if it is 
severe.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (1998).

Limitation of the lumbar spine warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation if it is 
moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).

Sciatic neuropathy is specifically identified as a factor for 
consideration in the evaluation of a disability under 
Diagnostic Code 5293.  Therefore, it would not be appropriate 
to evaluate the disability under Diagnostic Codes 5293 and 
8520.  38 C.F.R. § 4.14.  In order for an evaluation in 
excess of 60 percent to be warranted under Diagnostic Code 
8520, the disability would have to more nearly approximate 
complete paralysis of the sciatic nerve than severe 
incomplete paralysis of the sciatic nerve.  This clearly is 
not the case.  

The components of the disability could be assigned separate 
evaluations based on functional impairment of the lumbar 
spine (Diagnostic Code 5289 or 5292) and functional 
impairment of the left lower extremity (Diagnostic Code 8520) 
without violating the rule against pyramiding.   

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 (1998) concerning disability factors such as lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(1998) concerning disability factors such as weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. 
§ 4.10 (1998) concerning the effects of the disability on the 
veteran's ordinary activity are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Range of motion testing has confirmed that the veteran has 
limitation of motion of the lumbar spine with moderate pain 
on motion.  However, the medical evidence also demonstrates 
that the veteran retains some functional motion of the lumbar 
spine.  Therefore, the functional impairment clearly does not 
more nearly approximate unfavorable ankylosis of the lumbar 
spine than favorable ankylosis of the lumbar spine.  
Accordingly, an evaluation in excess of 40 percent would not 
be warranted on the basis of functional impairment of the 
lumbar spine.

Significant left calf atrophy has been noted repeatedly.  At 
the October 1995 VA examination, the left calf muscles were 
noted to be flabby and lax, and the veteran was noted to be 
unable to flex the toes of his left foot, except the great 
toe.  The March 1997 VA examination report does not include 
specific information concerning the extent of motor 
impairment of the left lower extremity.  Dr. Smith reported 
in July 1997 that muscle strength was normal.  He did not 
describe any motor impairment of the left lower extremity, 
although he did note the presence of left calf atrophy and 
the veteran's complaint of left leg pain.  The September 1997 
VA examination reports provide the most specific information 
concerning the degree of functional impairment of the left 
lower extremity.  The examiner stated that there was 
weakness, especially with dorsiflexion of the ankle, but he 
described the weakness as mild.  He also identified decreased 
sensation in a dermatomal pattern.  He concluded that the L5-
S1 radiculopathy of the left lower extremity was productive 
of moderate to moderately severe disability.  

The Board notes that the degree of muscle weakness, when 
assessed, has been described as mild.  Although an inability 
to flex the toes of the left foot, other than the great toe, 
was noted on the October 1995 examination, this was not noted 
on more recent examinations.  In essence, the record 
demonstrates that functioning of the left lower extremity is 
impaired by pain, decreased sensation and mild muscle 
weakness.  The September 1997 VA examiner assessed the degree 
of disability as moderate to moderately severe, and there is 
no medical evidence indicating that the radiculopathy 
involving the left lower extremity is more than moderately 
severe.  Therefore, the Board concludes that the incomplete 
paralysis does not more nearly approximate severe than 
moderately severe.  Accordingly, an evaluation in excess of 
40 percent is not in order under Diagnostic Code 8520.

The Board further notes that radiculopathy of the right lower 
extremity has not been diagnosed so a separate evaluation is 
not warranted for impairment of the right lower extremity.

If the disability were assigned separate evaluations of 40 
percent under Diagnostic Codes 5292 for impairment of the 
lumbar spine and 40 percent under Diagnostic Code 8520 for 
impairment of the left lower extremity, the combined 
evaluation for the components of the disability would be 60 
percent, the evaluation currently assigned.  38 C.F.R. 
§ 4.25. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board notes, however, that the 
veteran has not alleged that his disability interferes with 
employment.  Moreover, although the September 1997 examiner 
opined that the veteran's disability nevertheless does 
interfere with his normal work routine, the Board notes that 
some industrial impairment is contemplated by the assigned 
evaluation of 60 percent for low back disability.  The Board 
notes that there is no evidence that the veteran's low back 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the 
disabilities are unusual or exceptional.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 60 percent for low back 
disability is denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

